DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 28 December 2020, with respect to the objection to the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn. 

Applicant’s arguments, see Remarks, filed 28 December 2020, with respect to the interpretations under 35 USC 112(f) have been fully considered and are persuasive.  The interpretations under 35 USC 112(f) have been withdrawn. 

Applicant’s arguments, see Remarks, filed 28 December 2020, with respect to the rejections under 35 USC 112 have been fully considered and are persuasive.  The prior rejections under 35 USC 112 have been withdrawn, however, the amendments to the claims raised new 35 USC 112 issues, see rejections below.

Applicant’s arguments, see Remarks, filed 28 December 2020, with respect to the rejection of claim 13 under 35 USC 102 have been fully considered and are persuasive.  The rejection of claim 13 under 35 USC 102 has been withdrawn.

Applicant’s arguments, see Remarks, filed 28 December 2020, with respect to the rejection of claims 1-5 and 11-12 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1-5 and 11-12 under 35 USC 103 has been withdrawn.

Applicant’s arguments, see Remarks, filed 28 December 2020, with respect to the rejection(s) of claim(s) 6-10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hayashi et al (US 20100066087 A1) and/or Honhoff et al (US 7,861,583 B2).

Claim Objections
Claims 13 and 18 are objected to because of the following informalities. 

Claim 13 recites “the anemometer” in line 6 and also recites “at least one anemometer” in line 2; for purposes of claim terminology consistency, the examiner recommends reciting “the at least one anemometer” in line 6.

Claim 18 recites “the anemometer” in line 5-6 and also recites “at least one anemometer” in line 2; for purposes of claim terminology consistency, the examiner recommends reciting “the at least one anemometer” in line 5-6.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “assigning an estimated windward wind speed to a given leeward wind speed in dependence on a given leeward wind direction” in line 11-12, however, the original disclosure does not disclose said limitation. A search within the written description did not result in any hits for the word “estimate” or “estimated” which renders the limitation above as containing new subject matter that was originally disclosed. Claims 2-5 and 11-16 either depend from claim 1 or contain all the limitations of claim 1 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 11-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites “the windward wind speed being determined by means of a sensor device” in line 1-2 and it depends from claim 1 which recites “a windward wind speed can be determined on the basis of a leeward wind speed measured by a leeward-side anemometer” in line 2-3 and also recites “measuring a measured windward wind speed” in line 5; it is not clear if the windward wind speed being determined in claim 4 is the same being determined in claim 1 or should be referencing the measured windward wind speed in claim 1 instead, rendering the claim indefinite. Claims 5 and 15-16 depend from claim 4 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 11 recites the limitation "the method" in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 12 includes all the limitations of claim 11 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 12 recites the limitation "the computer program" in line 1-2. There is insufficient antecedent basis for this limitation in the claim. 
Clarification and/or amendment is respectfully requested.

Claim 13 recites “a method according to claim 1” in line 12 and claim 1 recites “a correction function… a wind turbine… a leeward wind speed… a rotor… a leeward wind direction… a multiplicity of measurement values… and, a defined time period.” Said limitations recited in claim 1 are also recited in claim 13 and it is not clear if said claim 1 limitations are referring to the same limitations in claim 13 or different ones.
Clarification and/or amendment is respectfully requested.

Claim 18 recites “an alignment correction function” in line 1 and also recites “an alignment correction function” in line 14; it is not clear if an alignment correction function recited in line 14 refers to the same alignment correction function recited in line 1 or a different one.
 Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 6-7, 9-10 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al – hereafter Hayashi – (US 20100066087 A1).

Regarding claim 6, Hayashi teaches a method for determining an alignment correction function for a nacelle  (¶18, note “a wind direction deviation, and an analyzing unit configured to carry out statistical analysis of the data accumulated by the data accumulation unit, to determine a distribution curve corresponding to the wind direction deviation of the generated output power at each incoming wind speed, to set the wind direction deviation corresponding to the peak of the distribution curve as a correction value of the anemoscope, and to store the correction value of the anemoscope for each incoming wind speed”) of a wind turbine (Fig.1) that is arranged on a tower (Fig.1, 2), the wind turbine having at least one anemometer (¶18, “a plurality of wind turbine generators, each having an anemometer and an anemoscope, each provided on a nacelle”) arranged on a leeward side of a rotor of the wind turbine (Fig.1, 5) and a wind vane (¶18, “a plurality of wind turbine generators, each having an anemometer and an anemoscope, each provided on a nacelle”) arranged on the leeward side of the rotor (Fig.1, 6), the method comprising: 
measuring a power measure of the wind turbine, a leeward wind direction by means of the wind vane, and a leeward wind speed by means of the at least one anemometer, wherein a multiplicity of measurement values are recorded for each of the power measure of the wind turbine, the leeward wind direction, and the leeward wind speed (¶18, note “a data accumulation unit configured to sequentially accumulate data sets of a generated output power during operation of the specific wind turbine generator or the plurality of specific wind turbine generators in the learning mode, an incoming wind speed estimated on the basis of a wind speed measured at the anemometer, and a wind direction 
assigning the measurement values of the power measure and of the leeward wind direction to the measurement values of the leeward wind speed that are grouped into at least one wind-speed bin on the basis of instants at which the measurement values were recorded, the measurement values of the leeward wind speed being corrected by means of a correction function (¶18, note “an analyzing unit configured to carry out statistical analysis of the data accumulated by the data accumulation unit, to determine a distribution curve corresponding to the wind direction deviation of the generated output power at each incoming wind speed, to set the wind direction deviation corresponding to the peak of the distribution curve as a correction value of the anemoscope, and to store the correction value of the anemoscope for each incoming wind speed, and wherein each of the wind turbine generators includes a control unit configured to correct the wind direction measured at the anemoscope with the correction value of the anemoscope for each incoming wind speed during normal operation and to carry out power-generation control”); 
determining a model function for a relationship between the power measure and the leeward wind direction for the at least one wind-speed bin (¶18, note “an analyzing unit configured to carry out 
determining the alignment correction function for a target alignment of the nacelle relative to the measured leeward wind direction, on the basis of the model function, the alignment correction function fulfilling a predefined criterion in respect of the determined model function for the at least one wind-speed bin (¶18, note “an analyzing unit configured to carry out statistical analysis of the data accumulated by the data accumulation unit, to determine a distribution curve corresponding to the wind direction deviation of the generated output power at each incoming wind speed, to set the wind direction deviation corresponding to the peak of the distribution curve as a correction value of the anemoscope, and to store the correction value of the anemoscope for each incoming wind speed, and wherein each of the wind turbine generators includes a control unit configured to correct the wind direction measured at the anemoscope with the correction value of the anemoscope for each incoming wind speed during normal operation and to carry out power-generation control using the corrected wind direction as a control parameter”); and 
outputting the determined alignment correction function (data control unit Fig.2, 20 which via 23 receives and outputs the determined correction value command).

claim 7, Hayashi further teaches the criterion being a maximization of the model function (¶17, note “set the wind direction deviation corresponding to the peak of the distribution curve as a correction value of the anemoscope”).

Regarding claim 9, Hayashi further teaches the model function being determined for a plurality of wind-speed bins (¶17, note “a data accumulation unit configured to sequentially accumulate data sets of a generated output power during operation of a specific wind turbine generator or a plurality of specific wind turbine generators, an incoming wind speed estimated on the basis of a wind speed measured at the anemometer, and a wind direction deviation, which is the difference between a wind direction measured at the anemoscope and the orientation of the nacelle”), and the output alignment correction function forming an operating characteristic for the target alignment of the nacelle relative to the measured leeward wind direction (¶17, note “an analyzing unit configured to carry out statistical analysis of the data accumulated by the data accumulation unit, to determine a distribution curve corresponding to the wind direction deviation of the generated output power at each incoming wind speed, to set the wind direction deviation corresponding to the peak of the distribution curve as a correction value of the anemoscope, and to store the correction value of the anemoscope for each incoming wind speed, and wherein each of the wind turbine generators includes a control unit configured to correct the wind direction measured at the anemoscope for each incoming wind speed with the correction value of the anemoscope and to carry out power-generation control using the corrected wind direction as a control parameter”).

Regarding claim 10, Hayashi further teaches the method according to claim 6 (see claim 6 above), further comprising a method for operating the wind turbine having the nacelle arranged on the 
determining the leeward wind speed by means of the at least one anemometer (¶18, note “a data accumulation unit configured to sequentially accumulate data sets of a generated output power during operation of the specific wind turbine generator or the plurality of specific wind turbine generators in the learning mode, an incoming wind speed estimated on the basis of a wind speed measured at the anemometer); and 
aligning the nacelle by use of an the alignment correction function and taking into account the determined leeward wind speed (a data control unit Fig.2, 20 which via 26 and 27 determine the alignment correction function for a target alignment of the nacelle; ¶18, note “an analyzing unit configured to carry out statistical analysis of the data accumulated by the data accumulation unit, to determine a distribution curve corresponding to the wind direction deviation of the generated output power at each incoming wind speed, to set the wind direction deviation corresponding to the peak of the distribution curve as a correction value of the anemoscope, and to store the correction value of the anemoscope for each incoming wind speed, and wherein each of the wind turbine generators includes a control unit configured to correct the wind direction measured at the anemoscope with the correction value of the anemoscope for each incoming wind speed during normal operation and to carry out power-generation control using the corrected wind direction as a control parameter”).

Regarding claim 17, Hayashi further teaches the alignment correction function comprises an operating characteristic (¶17, note “an analyzing unit configured to carry out statistical analysis of the data accumulated by the data accumulation unit, to determine a distribution curve corresponding to the wind direction deviation of the generated output power at each incoming wind speed, to set the wind direction deviation corresponding to the peak of the distribution curve as a correction value of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 (as far as claim 18 is definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al – hereafter Hayashi – (US 20100066087 A1) in view of Honhoff et al – hereafter Honhoff – (US 7,861,583 B2).

Regarding claim 8, Hayashi teaches all the limitations of claim 6, see above, however, does not explicitly teach the power measure being a rotor rotational speed of the rotor or a generator rotational speed of a generator of the wind turbine.
Honhoff teaches a system for estimating a freestream wind characteristic for a wind turbine having a rotor (abstract). Honhoff further teaches estimating nacelle wind speeds by measuring a power output of the wind turbine and as an option to measuring the power output of the wind turbine using a measured value of a rotor speed (column 6 line 33-40).


Regarding claim 18, Hayashi teaches a system (¶18, note “a wind turbine generator system”) for determining an alignment correction function for a nacelle  (¶18, note “a wind direction deviation, and an analyzing unit configured to carry out statistical analysis of the data accumulated by the data accumulation unit, to determine a distribution curve corresponding to the wind direction deviation of the generated output power at each incoming wind speed, to set the wind direction deviation corresponding to the peak of the distribution curve as a correction value of the anemoscope, and to store the correction value of the anemoscope for each incoming wind speed”) of a wind turbine (Fig.1) that is arranged on a tower (Fig.1, 2) and has at least one anemometer, a wind vane (¶18, “a plurality of wind turbine generators, each having an anemometer and an anemoscope, each provided on a nacelle”), and a control facility (Fig.1/2, 20), the at least one anemometer and the wind vane being arranged on a leeward side of a rotor of the wind turbine (Fig.1, 5/6), and the control facility configured to: 
record a multiplicity of measurement values of a leeward wind speed determined by the anemometer, of a leeward wind direction determined by the wind vane, and of a power measure of the wind turbine(¶18, note “a data accumulation unit configured to sequentially accumulate data sets of a generated output power during operation of the specific wind turbine generator or the plurality of specific wind turbine generators in the learning mode, an incoming wind speed estimated on the basis of a wind speed measured at the anemometer, and a wind direction deviation, and an analyzing unit configured to carry out statistical analysis of the data accumulated by the data accumulation unit, to determine a distribution curve corresponding to the wind direction deviation of the generated output power at each incoming wind speed, to set the wind direction deviation corresponding to the peak of the distribution curve as a correction value of the anemoscope, and to store the correction value of the anemoscope for each incoming wind speed”), over a defined time period (¶18, note “each of a plurality of specific wind turbine generators in a learning mode in which the orientation of the nacelle is changed, step by step, by a predetermined amount with respect to a target wind direction at predetermined time intervals by the yaw-angle controlling mechanism in the specific wind turbine generator or each of the plurality of specific wind turbine generators to change the wind direction deviation”); 
assign measurement values of the power measure and of the leeward wind direction to measurement values of the leeward wind speed that are grouped into at least one wind-speed bin, on the basis of instants at which the measurement values were recorded, the measurement values of the leeward wind speed being corrected by a correction function (¶18, note “an analyzing unit configured to carry out statistical analysis of the data accumulated by the data accumulation unit, to determine a distribution curve corresponding to the wind direction deviation of the generated output power at each incoming wind speed, to set the wind direction deviation corresponding to the peak of the distribution curve as a correction value of the anemoscope, and to store the correction value of the anemoscope for each incoming wind speed, and wherein each of the wind turbine generators includes a control unit configured to correct the wind direction measured at the anemoscope with the correction value of the anemoscope for each incoming wind speed during normal operation and to carry out power-generation control”); 

determine an alignment correction function for a target alignment of the nacelle relative to the measured leeward wind direction, on the basis of the model function, the alignment correction function fulfilling a predefined criterion in respect of the determined model function for the at least one wind-speed bin (data control unit Fig.2, 20 which via 26 and 27 determine the alignment correction function for a target alignment of the nacelle; ¶18, note “an analyzing unit configured to carry out statistical analysis of the data accumulated by the data accumulation unit, to determine a distribution curve corresponding to the wind direction deviation of the generated output power at each incoming wind speed, to set the wind direction deviation corresponding to the peak of the distribution curve as a correction value of the anemoscope, and to store the correction value of the anemoscope for each incoming wind speed, and wherein each of the wind turbine generators includes a control unit configured to correct the wind direction measured at the anemoscope with the correction value of the anemoscope for each incoming wind speed during normal operation and to carry out power-generation control using the corrected wind direction as a control parameter”); and 
output the determined alignment correction function via an interface (data control unit Fig.2, 20 which via 23 receives and outputs the determined correction value command).
Hayashi does not explicitly teach wherein the power measure is one of a rotational speed of the rotor and a rotational speed of a generator of the wind turbine.
Honhoff teaches a system for estimating a freestream wind characteristic for a wind turbine having a rotor (abstract). Honhoff further teaches estimating nacelle wind speeds by measuring a power output of the wind turbine and as an option to measuring the power output of the wind turbine using a measured value of a rotor speed (column 6 line 33-40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Hayashi by having the power measure being a rotor rotational speed of the rotor as taught by Honhoff because this would require a simple substitution of one known element (measured power output of Hayashi) for another (measured rotor rotational speed of Honhoff) to obtain predictable results (using a power measure to determine nacelle wind speeds).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Examiner, Art Unit 3745